Silverman, J. (dissenting in part).
I would affirm the conviction as to the substantive bribery counts (Penal Law, §§ 200.00, 215.00), on the theory that defendant was aiding and abetting the principal Lindenhauer in those crimes.
The evidence as to the conspiracy count is rather thin and I would have no particular difficulty in agreeing with the major*314ity to reverse the conviction for conspiracy. But "Aiding and abetting has a broader application. It makes a defendant a principal when he consciously shares in any criminal act whether or not there is a conspiracy. And if a conspiracy is also charged, it makes no difference so far as aiding and abetting is concerned whether the substantive offense is done pursuant to the conspiracy. Pinkerton v. United States is narrow in its scope. Aiding and abetting rests on a broader base; it states a rule of criminal responsibility for acts which one assists another in performing. The fact that a particular case might conceivably be submitted to the jury on either theory is irrelevant. It is sufficient if the proof adduced and the basis on which it was submitted were sufficient to support the verdict.” (Nye & Nissen v United States, 336 US 613, 620.)
Section 20.00 of the Penal Law codifies the aiding and abetting principle. It provides in relevant part as follows: when one person [Lindenhauer] engages "in conduct which constitutes an offense, another person [defendant] is criminally liable for such conduct when, acting with the mental culpability required for the commission thereof, he [defendant] * * * intentionally aids such person [Lindenhauer] to engage in such conduct.”
The first requirement of this statute, that Lindenhauer engaged in bribery, is not disputed. Neither is it substantially disputed that defendant aided Lindenhauer in this criminal activity by undertaking and attempting to ascertain whether the police officer was amenable to bribery. That he did not act with complete loyalty to Lindenhauer is immaterial; "the punctilio of an honor the most sensitive” (Meinhard v Salmon, 249 NY 458, 464) was not said with reference to participants in a crime.
The fact that Lindenhauer’s crime was technically complete even before the defendant spoke to Officer Galvin, the prospective bribee, is in my view not significant. We are not discussing here an action on an oral contract made between Galvin and Lindenhauer. "[Principles of contract, evolving as they do from the commercial world, are 'inapposite to the ends of criminal justice,’ ” (Palermo v Warden, 545 F2d 286, 294). This crime was an ongoing thing; put slightly differently the "contract” was executory. Lindenhauer still had to pay the police officer; and the police officer still had to give the false testimony. Thus it was important to Lindenhauer to know whether he could rely upon the police officer to adhere to his *315promise and to carry it out, and whether he could safely pay the money. Defendant aided Lindenhauer in this endeavor.
That leaves only the question of defendant’s mental state. The Judge charged section 20.00 of the Penal Law, including the problems of mental state; and the jury found against defendant. In that connection, I note that the only requirement of intent is that the defendant "intentionally aids.” Clearly defendant did intentionally aid. The other requirement of mental culpability is that defendant should have acted "with the mental culpability required for the commission” of the substantive offenses of bribery. But the substantive offenses of bribery do not contain any requirement of any particular culpable mental state. (Penal Law, §§ 200.00, 215.00.) In such cases, section 15.10 of the Penal Law makes the minimal requirement for criminal liability that the defendant should have acted voluntarily. But subdivision 2 of section 15.15 indicates that in general the statutes should be construed as defining a crime of mental culpability. I would think that the fact the defendant acted "knowingly” would quite satisfy that requirement. (Cf. Penal Law, § 15.05, subd 2.)
It is particularly with respect to the required mental culpability that the showing of defendant’s guilt of conspiracy is much weaker than the showing of his guilt of the substantive crimes of bribery on the aiding and abetting theory. For conspiracy, unlike bribery, does specifically require a particular culpable mental state, and that the most exacting one. Conspiracy requires a showing of "intent that conduct constituting a crime be performed” (Penal Law, § 105.00), so that conviction of conspiracy would require that defendant shall have intended that the witness be bribed. As I have indicated, such an intent is not required for guilt of the substantive crimes on the aiding and abetting theory.
With respect to the proof of guilt of the substantive crimes on the aiding and abetting theory, the extensive evidence as to Lindenhauer’s activities and conversations with the Police Officer Galvin, is merely the evidence required by the first part of section 20.00 of the Penal Law, that Lindenhauer, the principal, had engaged, in conduct constituting the offense. Incidentally, as bribery essentially involves conversations and passing of money, no question of hearsay arises. The conversations are the very corpus of the crime; they are not offered for the proof of the truth of the statements therein contained, *316and, indeed, most of them do not involve any statement of facts but essentially just offers and acceptance. The same applies to Lindenhauer’s notes wich were not his memoranda of conversations but were themselves the written communications made to Officer Galvin as part of the offers to Galvin.
Defendant’s own participation in the substantive crimes is not shown by Lindenhauer’s conversations and activities but by defendant’s own statements to the District Attorney and Galvin. The statement to the District Attorney was an admission of sorts. The conversation with Galvin was not an admission but was itself a participation in the crime. To the extent that we are concerned with the requirement of corroboration of the defendant’s admissions, that corroboration need not be corroboration of the defendant’s participation in the crime but only that "the offense charged has been committed,” (CPL 60.50), i.e., that there was the bribery. And this was of course amply corroborated by all the testimony as Lindenhauer’s transactions and conversations with Galvin.
By contrast, much of the proof of the existence of a conspiracy between Lindenhauer and defendant, and defendant’s participation therein, has to rest on Galvin’s evidence of conversations with a third person, Lindenhauer (unlike the aiding and abetting theory where the transactions with Lindenhauer are used only as constituting Lindenhauer’s criminal conduct).
For these reasons, I think the jury was clearly justified in finding the defendant guilty of the substantive crimes on the aiding and abetting theory.
Nor was defendant prejudiced by the submission of the conspiracy count along with the substantive counts. For all the proof bore on the substantive counts, and were we to order a retrial only of the substantive counts, the evidence, assuming it still to be available, would be identical to the evidence introduced at this trial. The only difference would be that the Judge’s charge to the jury would not submit the conspiracy count.
Lynch, J., concurs with Murphy, P. J.; Lupiano, J., concurs in an opinion; Silverman, J., dissents, in part, in an opinion.
Judgment, Supreme Court, New York County, rendered on April 11, 1975, reversed, on the law, and the counts of conspiracy in the third degree, bribery and bribing a witness dismissed. The matter is remitted to the trial court for the *317purpose of entering an order in favor of the accused pursuant to CPL 160.50, not less than 30 days after service of the order upon the respondent, with leave during this 30-day period to respondent to move and seek any further stay of the implementation of CPL 160.50 as in the interest of justice is required.